 MARYSVILLE TRAVELODGELeavitt J. Cofer, Eunice Cofer, and TravelodgeInternational, Inc., a Partnership, d/b/a MarysvilleTravelodge i and Hotel, Restaurant Employees andBartenders' Union, Local No. 49. Case 20-CA11175November 16, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 29, 1976. Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,2findings, andconclusions of the Administrative Law Judge, tomodify his remedy so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),3and to adopt his recom-mended Order, as modified herein.4ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Leavitt J. Cofer, Eunice Cofer, and TravelodgeInternational, Inc., a Partnership, d/b/a MarysvilleTravelodge, Marysville, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as somodified:1. Substitute the following for paragraph I(c):"(c) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights."2. Substitute the attached notice for that of theAdministrative Law Judge.I The name of the Respondent appears as amended at the heanng.2 Pending the agreement of counsel as to whether or not the Respon-dent's operations manual should be introduced in its entiret) as a GeneralCounsel exhibit, the Administrative Law Judge reserved space, identified asG.C. Exh. 3, in the exhibit file for that purpose: however, he failed to receiveit into evidence, notwithstanding that the entire document was producedand considered at the hearing by both parties, who specifically expressed noobjections to its introduction into evidence, and was further considered bythe Administrative Law Judge in his Decision. In these circumstances, wecorrect his apparently inadvertent error by herewith formally receiving theoperations manual in its entirety into evidence as G.C. Exh. 3.233 NLRB No. 78I see. generally, Isis Plumbing & Heating Co.. 138 NLRB 716 (1%962).In view of the senous nature of the violations, we shall modify theAdministrative Law Judge's recommended Order to require the Respondentto cease and desist from "in any other manner" infnnging upon employeenghts and revise the notice accordingly. See N. LR. B. v. Entwistle Mfg. (Cb.120 F. 2d 532. 536 (C.A. 4. 1941); Electrical Fittings Corporation. a subsidiaryofI-T-E Corporation. 216 NLRB 1076 (1975).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choosingTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any suchactivities.WE WILL NOT discharge, refuse to reinstate, orin any other manner penalize our employees forengaging in protected concerted activities fortheir mutual aid and protection.WE WILL NOT refuse to bargain collectively withHotel, Restaurant Employees and Bartenders'Union, Local No. 49, as the exclusive bargainingrepresentative of our employees in the appropri-ate unit described below:All employees at our Marysville, California,facility, excluding office clerical employees,guards and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer Norma Keffer, Sharon Watts,Nora K. Chavez, and Ellen Reynolds immediateand full reinstatement to their former or substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges, andWE WILL make them whole for any loss ofearnings suffered as a result of their discharge,with interest.527 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLEAVITT J. COFER,EUNICE COFER, ANDTRAVELODGEINTERNATIONAL, INC., APARTNERSHIP, D/B/AMARYSVILLETRAVELODCJEDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Marysville. California, on August17 and 18, 1976. The initial charge was filed on March 11,1976, and; amended on July 14 the complaint issued onMay 28 and amended on August 3 and again at thehearing. The amended complaint alleges the termination offour employees because of their membership in or activitieson behalf of the Union or because they engaged in otherprotected concerted activities, and that the Respondentunlawfully refused to bargain with the Union as therepresentative of the Respondent's employees. In additionto contending the Board lacks jurisdiction over theRespondent's operations, the Respondent contends thealleged discriminatees were terminated for cause and that abargaining order is uncalled for since the record does notestablish that the Union made a demand for recognition orbargaining. All parties were afforded full opportunity toappear, to introduce evidence, and to examine and cross-examine witnesses. Briefs were filed by the GeneralCounsel and the Respondent and have been carefullyconsidered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses, and havingconsidered the posthearing briefs, I make the following:FINDINGS OF FACTI. JURISDIC(TIONIn September 1974, Leavitt J. Cofer and Eunice Cofer,herein called Cofers, executed a standard form of jointventure agreement with Travelodge International, Inc.,herein called Travelodge International, the purpose ofwhich was "the joint operation of a motel known asMarysville Travelodge," located in Marysville, California.During the calendar year 1975, the gross revenues receivedfrom the operation of the Marysville Travelodge amountedto $155,262. Until December 1975, the Cofers also ownedand operated the Hacienda Motel in Sacramento, Califor-nia. Its gross revenues totaled $47,000 in 1975.LSinceFebruary 1, 1976, the Cofers have also owned and operatedthe Desert Sand Motel in Sacramento, with an estimatedgross revenue of $7,000, which projected for a 12-monthperiod totals $84,000. Thus, it is clear that the businessinterests of the Cofers alone fail to meet the Board'sstandard for the assertion of jurisdiction in both 1975 andI The jurisdictional allegations in the complaint as amended do notmention the Hacienda Motel.2 The parties stipulated that Travelodge International participates in 280coowned and comanaged joint venture motels in the United States and1976. The complaint alleges, however, and the GeneralCounsel contends that the Cofers and Travelodge Interna-tional are joint employers for jurisdictional purposes, andthat the Board has jurisdiction over the operations of theMarysville Travelodge by virtue of the operations ofTravelodge International, which the Respondent concedesmeets the Board's jurisdictional standard by reason of its1975 gross receipts exceeding $500,000, and its purchaseand receipt of materials valued in excess of $5,000 directlyfrom suppliers located outside the State of California. TheRespondent contends, however, that the Cofers andTravelodge International are not joint employers, sinceTravelodge International exerts no control over the laborrelations policies of the Marysville Travelodge. Hence, it isnecessary to examine the relationship between the Cofersand Travelodge International.The joint venture agreement reveals that the Cofers andTravelodge International each own a 50-percent interest inthe Marysville Travelodge and share equally in the profitsand losses.2It provides for an equal voice in the conduct ofthe business, subject to the delegation of certain duties. TheCofers are obligated to devote full time to the operation ofthe business, "to comply with the standards of hosting,management and housekeeping established by the opera-tions department of Travelodge [International], and tofollow the procedures set forth in the operations manualpublished by Travelodge [International ]. ...No variationfrom these standards and procedures is permitted withoutthe prior written consent of Travelodge [International]."The Cofers are also obligated to make quarterly reports toTravelodge International regarding the operation of themotel, and are authorized "to engage on behalf of (and atthe expense of) the joint venture, either as employees orindependent contractors, such persons as are required toclean and otherwise maintain said motel in accordancewith the standards specified herein." The Cofers mustobtain prior written consent of Travelodge Internationalbefore employing individuals to assist in the managing ofthe motel. Travelodge International has the right to makeinspections at all reasonable times, and to examine andcopy all records of the joint venture. Upon written noticeto the Cofers, Travelodge International can assumephysical management of the motel without compensationfor a period of 10 days. In the event the Cofers breach anyprovision of the agreement, Travelodge International hasthe right to assume the physical management of the moteland to receive the manager's compensation. All income ofthe joint venture must be placed in the Bank of America,and the deposits must be made "at least every other day."It provides Travelodge International "shall integrate themotel ...into the motel system known as TravelodgeMotels, including the System's directory, reservationsystem, referral system, and advertising programs. [Cofers]agree that a percentage of the gross receipts ...shall bepaid each month to [Travelodge International] to cover theexpense of advertising for all Travelodge Motels." TheCofers are required to prepare and submit a daily cashCanada. The operational policy decisions of all motels are made by acoordinating council consisting ofcoowners and franchisees elected from 10areas established throughout the United States. their alternates, and 5representatives of Travelodge International.528 MARYSVILLE TRAVELODGEreport to Travelodge International; to follow check cashingprocedures; and to maintain registration records, maidworksheets, laundry, and other requested records inaccordance with the operations manual. It provides that"No leases or contract whatsoever shall be entered into byany party on behalf of the joint venture without the priorwritten consent of [Travelodge International ]." TravelodgeInternational is obligated, at the expense of the jointventure, to place and renew certain insurance policies,including "employees' compensation insurance, with suchagents and in such amounts as [Travelodge International]deems necessary or as may be required by any creditors ofthe joint venture." The agreement provides that the"parties hereto jointly own the management rights of saidmotel .. ." and if the Cofers breach any provision of theagreement, Travelodge International "at its option shallhave the immediate right to assume sole management ofsaid motel and [the Cofers] shall no longer have suchmanagement duties or responsibilities."The operations manual contains extensive chapterscovering motel standards, accounting, insurance, legalmatters, personnel, purchasing, front office, housekeeping,maintenance, reservations and credit. Motel accounting atTravelodge International's home office is accomplished bya joint venture accounting department, tax department,auditing department, property tax department, and payrolldepartment. The functions include:(1) Processing daily reports by verifying the accuracy ofthe entries and account coding daily transactions to theappropriate general ledger account.(2) Maintaining payroll records and preparing payrolltax forms.(3) Monitoring property tax assessments to minimizetaxes paid.(4) Reconciling the daily report cash balance, bankbalance, and accounts receivable balance to the generalledger balances.(5) Internal and external auditing of records.(6) Submitting billings to coowners for their office wagesand employer's taxes on those wages.(7) Preparing and submitting Federal and state partner-ship tax returns.(8) Preparing lease rent statements.(9) Preparing monthly unaudited statements of incomeand expense on a modified cash basis of accounting.There is a general wage policy outlined in the personnelsection, and a provision that supervisors should be paid ata rate at least 5 percent over the earnings of subordinateemployees. There is a section covering employee benefitswhich lists the commonly recognized holidays and providesthat the recognition of additional holidays requires theapproval of Travelodge International. A policy coveringvacations and other terms and conditions of employment,including sick leave, funeral leave, leaves of absence, andjury duty, is set forth. The manual also contains a"required" rule covering the prohibition of solicitation ofemployees. The housekeeping section contains a provisioncovering the training of employees by the housekeeper. Thereservations section outlines the central reservation systemoperated for the benefit of all Travelodge Motels. Thecredit section outlines the general credit card policies andregulations for. the Travelodge system of motels, andprovides, inter alia, that certain credit cards are to beprocessed directly with the specified credit card companies,and others are purchased from the motels by TravelodgeInternational. The legal section states that the coowner"should bring to the attention of the Legal Department allcontracts and other legal documents which may expose thecorporation to liability. All such documents must beapproved as to form and legality by the Legal Departmentprior to execution." The coowners are directed not toretain local counsel without first consulting the legaldepartment, which determines if the matter can be resolved"in house," and if not, the legal department will establishcontact with local counsel. Bills for such services are to besent to the legal department for approval and become anoperational expense. There is a specific provision entitled"Union Negotiations," which reads as follows:Do not enter into any negotiation with any union agentor representative until you have conferred with thelegal department and the personnel Manager. Obtainonly the name, address and phone number of therepresentative for the union, and do not allow anyunion agent to show you too much in the way ofdocumentation, since there are notice requirementswhich could later work against the corporation in anarbitration proceeding. Advise the union agent orrepresentative that it is necessary for you to contact theCorporate Headquarters and that someone will becontacting him in the near future.Marysville Travelodge displays the Sleepy Bear andTravelodge signs and is listed in the Travelodge reserva-tions directory, thus showing it is held out to the public asone of a chain of Travelodge Motels.In Travelodge Corporation, 182 NLRB 370, (1970), theBoard found the parties to a strikingly similar joint ventureagreement constituted a single employer for jurisdictionalpurposes, and asserted jurisdiction on the basis of thecommerce facts of the corporate partner which, as here,clearly and concededly meet the Board's commercestandards. Accordingly, I find that the Board has jurisdic-tion over the Respondent's operations and that it willeffectuate the policies of the Act to assert jurisdictionherein.11. THE LABOR ORGANIZATION INVOLVEDHotel, Restaurant Employees and Bartenders' Union,Local No. 49, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Events Leading to the Terminations of Keffer,Watts, Chavez, and ReynoldsLeavitt J. and Eunice Cofer acquired their 50-percentinterest in the Marysville Travelodge in September 1974and took over its operation the following month. As theCofers own and personally manage another motel inSacramento, California, they have employed William andDorothy Loy as managers of the Marysville Travelodge529 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince the fall of 1974. On February 25, 1976, a date criticalto this proceeding, the Respondent employed the followingnonsupervisory employees whose positions and dates offirst employment are set forth following their respectivenames: Norma Keffer, head maid, May 1970; SharonWatts, maid, April 1974; Ellen Reynolds, maid, October1974; Nora K. Chavez (Kathy), maid, July 1975; ConnieBrasher, part-time maid, February 11, 1976; ValeriaKetcham, maid, February 25, 1976; James Loy, mainte-nance, late 1974; 3 and James McGuire, painter, hired for a2-day job.4Keffer, whose rate of pay was $2.25 per hour,and Watts, Reynolds, and Chavez, all of whom received$2.10 per hour, are the alleged discriminatees.Some time prior to February 19765 the Loys posted anotice in the laundry room concerning minimum wageswhich the maids interpreted to mean that they should bepaid $2.20 per hour instead of $2.10. The matter wasdiscussed among themselves, but they were afraid to askthe Loys why they weren't receiving the larger amount. Therecord shows that on the morning of February 25, Loyassigned Chavez to train Ketcham, a task normallyperformed by head maid Keffer.6Shortly before noon,Keffer was in the office and asked Mrs. Loy why Chavezhad been assigned to train Ketcham, and was informedthat she didn't know since her husband had made out thework assignment sheet that morning. Keffer then askedMrs. Loy why the Respondent wasn't paying the othermaids $2.20 per hour since that amount was posted on thebulletin board and since she had heard the other motels intown were paying that rate. Mrs. Loy responded that shefelt that the maids were receiving the correct rate of pay.Keffer then asked Mrs. Loy for the telephone number ofTravelodge International because she wanted to check andlearn why Marysville Travelodge wasn't paying the postedminimum wage, and, according to Keffer, whom I credit,"also, I told her that we were going to go to the LaborBoard because we were tired of what was going on."7Apparently Mrs. Loy told Keffer that she could pick up thetelephone number of Travelodge International at the endof the day, and Keffer left the office to return to work.sDuring the noon lunch break, Keffer, Chavez, Watts,and Ketcham9met in one of the motel rooms. Kefferrelated her conversation with Mrs. Loy and suggested thatthey all "go to the Labor Board." ' After talking thematter over, Keffer, Chavez, and Watts decided they wouldcontact the "Labor Board." While they were unable to finda listing for "Labor Board" in the telephone book, they3 James Loy is the son of William and Dorothy Loy.4 Neither the General Counsel nor the Respondent contends McGuireshould be included in the bargaining unit. I find that he was a temporaryemployee with no reasonable expectation of further employment, andtherefore exclude him from the unit hereafter found appropriate.5 All dates hereafter are in 1976 unless otherwise stated.6 February 25 was Ketcham's first day of work.7 Mrs. Loy testified that she had discussed minimum wages with Kefferbefore, and had shown her that the Marysville Travelodge was not requiredto pay the minimum wage of $2.20 per hour since the motel didn't make$250,000. According to Mrs. Loy, she had checked with the California StateEmployment Office in Sacramento and had been informed that theminimum wage was $2.8 Mrs. Loy testified she told Keffer at that time that she was terminated.It is clear, however, that Keffer worked the rest of the day. I thereforediscredit Mrs. Loy's testimony in this regard. Mrs. Loy also testified thatafter she terminated Keffer, she decided to make a clean sweep by alsoterminating Chavez, Watts. and Reynolds.found a listing for the Charging Union in Marysville anddecided to go to the union office as soon as they were offwork.At 4 p.m., Keffer, Chavez, and Watts reported to theoffice where they turned in their keys and checked out, atwhich time Mrs. Loy gave Keffer the telephone number ofTravelodge International. The three then left the premisesin Keffer's automobile and drove to the union office whereall three signed applications for membership which clearlydesignated and authorized the Union to represent them forcollective-bargaining purposes." That evening Reynolds,who had not worked that day, also signed an identicalapplication for membership which was turned into theUnion. Thus, it is seen that on February 25, the Unionrepresented Keffer, Watts, Chavez, and Reynolds whichcomprised a majority of the Respondent's seven employ-ees.Despite Mrs. Loy's testimony that she terminated Kefferabout noon on February 25, Mr. Loy testified that hecalled Keffer on the phone on the morning of February 26and told her that she was terminated.12Keffer, whom Icredit, testified that Mr. Loy called and told her "that Ibetter stay home for a few days because he thought I waspretty upset and he didn't want no tempers flying aroundthe motel that day." Also on the morning of February 26,Chavez and Watts called in and talked to Mr. Loy, as wascustomary, to find out if they were scheduled to work thatday. Both were informed there was no work for them thatday. All three women continued to call in on a daily basisfor several days and on each occasion were informed theyweren't needed. According to Keffer, whom I credit, onFebruary 29 she went to the motel and asked Mr. Loy ifshe could go to work. Mr. Loy said they would first have tohave a discussion, and asked her what she had said to Mrs.Loy in the office on February 25. Keffer replied that shestated that she didn't think the maids were getting theminimum wage, that she had asked for the telephonenumber of Travelodge International, and "that we weregoing to the Labor Board. We were tired of what was goingon." She testified that Mr. Loy responded "We don't needthe Labor Board brought in here. I have enough problemsof my own." The time it took the maids to clean rooms wasalso discussed, and Keffer attributed any excess time to aninadequate supply of linens and glasses. On the morning ofMarch 1, she again went to the motel and told Mr. Loy shewas ready to work. He responded that he didn't think shewas ready for work, and that she was "fired" for "personal9 As noted heretofore. February 25 was Ketcham's first day of work.'o It is clear from the record that while none of the maids knewspecifically what the "Labor Board" was, they believed they could obtainsome kind of representation through that entity. The maids were alsodistressed over the fact there wasn't a regular work schedule and the motelappeared to be short of linens and glasses which necessitated their waitingaround until the soiled ones which they had just removed from the roomswere washed. They were also concerned because they were required to docertain tasks which they felt were the work of the maintenance man.u Mrs. Loy testified she thought the three maids were going to the"employment office" since Keffer had talked about finding out why theMarysville Travelodge wasn't paying the same minimum wage the othermotels in the area were paying.12 Obviously Mr. and Mrs. Loy were encountering difficulty in keepingtheir stories consistent.530 MARYSVILLE TRAVELODGEreasons ...for upsetting one of my maids," but that hewould approve of her receiving unemployment benefitsand give her a good recommendation.Following her termination on March 1, Keffer contactedBudd Webb, the business agent for the Union, who toldher to go back to the motel and ask for a "pink slip" settingforth the reasons for her discharge. Mr. Loy declined togive her anything in writing. Upon Webb's suggestion,Keffer contacted Chavez, Watts, and Reynolds, and thefour of them went to the California State UnemploymentDevelopment Department and filed claims for unemploy-ment.13The Respondent's written response to the unem-ployment claims was that each employee had been firedbecause "work unsatisfactory." The unemployment formsindicate that they were mailed to the Respondent onMarch 1.In the meantime Reynolds, who had not worked onFebruary 25, worked on February 26, 27, and 28 andMarch 2. On March 3, when she called in to inquirewhether there was work for her that day, Mr. Loy told her"that he had got an unfavorable card from the unemploy-ment office on me, and for me not to return to work."'4B. The Union Contacts the RespondentAlso on the morning of March 1, Webb talked to Coferby telephone at the Desert Sand Motel. The two disagree asto what was said. Webb, who impressed me as an honestand forthright witness, testified that he told Cofer that fourof the employees from the Marysville Travelodge had"signed application cards and pledge cards to join theunion ..."and "these ladies are complaining because ofthe working conditions, the wages and the hours at theTravelodge." He testified that Cofer replied that he wasn'taware of the problem and that he would abide by the Loys'decision, and that he would "take it up" with Mr. Loy.Cofer's version of the conversation was that Webb firstidentified himself and then stated that the maids were inhis office and he was calling "to see if he could get their jobback or do what he could for them." According to Cofer,he replied that the Loys had already let them go and therewas nothing he could do. He denies specifically that Webbstated he wanted to bargain on behalf of the employees. Itis clear from the record that Webb did not identify whichof the maids had authorized the Union to represent them,and that Reynolds had not yet been told that she wasterminated. It further appears from the record, as theRespondent points out, that Webb failed to make a "clearand unqualified" demand for bargaining on March 1.However, in the light of the Respondent's actions, such ademand would have been futile.1' Reynolds had been informed by the State Unemployment Develop-ment Department that she could file a claim even though she was stillworking.14 Based on the credited testimony of Reynolds.'5 Mrs. Loy testified about Brasher: "She can't make a bed. for onething. You wouldn't think anybody couldn't make a bed, but she slops themup... I didn't know some people can't make a bed, but that girl can't."C. Conclusionsi. The terminationsThe Respondent contends the General Counsel hasfailed to prove the discharges of Keffer, Chavez, Watts,and Reynolds were illegally motivated. It is argued thatneither the Cofers nor the Loys had any knowledge ofemployee involvement with the Union when they wereterminated on February 25, and the first knowledge ofunion involvement which could be imputed to theRespondent was on March I as a result of the telephoneconversation between Webb and Cofer. The Respondentfurther contends all four maids were terminated because ofunsatisfactory work, disagreements about work assign-ments, and, in the case of Keffer, causing other employeesto quit.The Respondent's testimony with respect to unsatisfacto-ry work performance by any of the four alleged discrimina-tees was not in the least convincing. None of the fourmaids had been warned that her job tenure was in jeopardybecause of unsatisfactory work, and from all outwardappearances their work was entirely satisfactory. In thisregard it is noted that Brasher, whom Mrs. Loy character-ized as an unsatisfactory worker, wasn't terminated.i5Theevidence also shows that personnel from Beale Air ForceBase near Marysville, including a health inspector from thehospital, make periodic "white glove inspections" of theMarysville Travelodge, and have found the premisessatisfactory and that the Air Force has continued to renewits contract with the Marysville Travelodge since the Loyshave been its managers. Further, the premises received afavorable evaluation in November 1975 when representa-tives of Travelodge International inspected the premises.'6Moreover, it is doubly clear from the testimony of themaids regarding a meeting Mr. Loy held with them inJanuary that the Loys were pleased with their work,commended them on doing a good job, and commented onthe good report the motel had received from the Beale AirForce Base.'7This evidence, I find, completely negates thecontrived testimony of both the Loys and Cofer that thefour maids were unsatisfactory workers and that they haddiscussed their terminations for a long time. Mrs. Loymade much of the fact that Travelodge International hadcalled her on several occasions and said the maids weretaking too much time to clean the rooms. She acknowl-edged, however, that the calls from Travelodge Interna-tional "weren't really complaints." Moreover, it is clearfrom the testimony of both Mr. Loy and Cofer that theemphasis was upon the cleanliness of the rooms and thatthe maids were told specifically to take as much time asthey needed to insure that each room was clean.isIn an effort to portray Keffer as an unsatisfactory headmaid, Mrs. Loy testified that in July 1975, maids BettyTalbot and Betty Jo Whitney had quit because theycouldn't get along with Keffer. Had Talbot and Whitney16 See G.C. Exh. 10.17 Statements attnbuted to Mr. Loy by the maids regarding the Januarymeeting stand unrefuted on the record. Although questioned about themeeting, Mr. Loy spoke only in generalities.iR Cofer testified he followed the same policy at the Desert Sand Motel.531 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen satisfactory maids, and had Keffer indeed been thecause of their quitting, it seems probable to me thatsomething would have been done about Keffer at thattime. Mrs. Loy failed to testify to any specific incidents,and no explanation was given over the failure to eitherrehire Talbot and Whitney after Keffer was terminated, orthe failure to call either as a witness to corroborate Mrs.Loy. In a similar vein was her testimony that maid PokeVerden quit because she couldn't get along with Chavezand Watts. Again, she failed to testify to any specificincident, there is no evidence Verden has been rehiredsince the purported offending employees are no longeremployed by the motel, and Verden was not called as acorroborating witness. Contrary to the Respondent'scontention, the evidence has convinced me that none of themaids had any complaints about Keffer.What then motivated the Respondent to terminate thefour maids? The evidence has convinced me that Keffer,Chavez, Watts, and Reynolds were satisfactory employeesuntil February 25. On that date Keffer indicated to Mrs.Loy that the maids felt they weren't receiving the minimumwage to which they were entitled and that they were goingto go to the "Labor Board" because of it. Mrs. Loyadmitted that when Keffer, Chavez, and Watts left themotel that afternoon, she believed they intended to lodge acomplaint with the "employment office." The evidenceconvinces me that it was at this point that Mrs. Loydecided the three maids had to be terminated, a decisionwith which both her husband and Cofer agreed. Ofsignificance is the fact that on the following day, Mrs. Loytold Reynolds that Keffer wouldn't be back because shehad "upset the maids too bad." I9 The record is in fact voidof credible evidence that Keffer "upset the maids." Instead,I am convinced it was Mrs. Loy who was upset because sherealized that Chavez and Watts had accompanied Keffer towhat she believed to be the "employment office" or "LaborBoard." Further, upon receipt of the claims for unemploy-ment by all four maids, it became clear to the Loys thatReynolds was acting in concert with Keffer, Watts, andChavez, for which she was terminated on March 3. I findthat in seeking to have their grievance regarding wages andother working conditions adjusted, the employees wereengaging in a protected concerted activity within themeaning of Section 7 of the Act. Gibbs Die CastingAluminum Corp., 174 NLRB 75, 78-79 (1969). Section 7 ofthe Act guarantees the right "to form, join, or assist labororganizations ...and to engage in other concertedactivities for the purpose of collective bargaining or othermutual aid or protection." Section 8(a)(1) of the Actimplements this guarantee by making it an unfair laborpractice for an employer "to interfere with, restrain orcoerce employees in the exercise of rights guaranteed inSection 7." Accordingly, it is found that the Respondent,by terminating the four maids for engaging in protectedconcerted activity, engaged in conduct violative of Section8(a)(1) of the Act. N.L.R.B. v. Washington AluminumCompany, Inc., 370 U.S. 9 (1962).2o19 Reynolds had not worked on February 25, hence was not at that pointknown to have acted in concert with the other three maids.20 The evidence convinces me that the Respondent made up its mind to2. UnitThe complaint alleges as an appropriate unit all employ-ees employed by the Respondent at its Marysville,California, facility; excluding office clerical employees,guards and supervisors as defined in the Act. As set forthabove, the Respondent's employee complement consists ofa nonsupervisory head maid, maids, and a maintenanceman. These employees have common supervision, similarwage rates, are eligible to participate in the same employeebenefits, and perform a similar function. As it is clear theemployees share a community of interest, and as the unit isconsistent with those units customarily found appropriateby the Board in motels, I find it to be an appropriate unitfor collective-bargaining purposes herein.3. Refusal to bargainThe Respondent contends the Union did not make aproper demand for recognition, and, consequently, an8(a)(5) bargaining order is not appropriate. The GeneralCounsel contends Webb's statement to Cofer on March Imade it clear that the Union was seeking recognition as thebargaining agent of the employees, and that the Respon-dent's subsequent conduct made it clear that the Respon-dent had no intention of bargaining with the Union. TheGeneral Counsel further argues that the unlawful termina-tion of the majority of the Respondent's employeesprecludes the holding of a fair election, and hence abargaining order is justified under the Supreme Court'sdecision in N.LR.B. v. Gissel Packing Co., Inc., 395 U.S.575 (1969), and the Board's decision in Steel-Fab, Inc., 212NLRB 363 (1974).As stated by the Board in Al Landers Dump Truck, Inc.,192 NLRB 207, 208 (1971), "The Board and the Courtshave repeatedly held that a valid request to bargain neednot be made in any particular form, or in haec verba, solong as the request clearly indicates a desire to negotiateand bargain on behalf of the employees in the appropriateunit concerning wages, hours, and other terms andconditions of employment."In the early Supreme Court case N.L.R.B. v. ColumbianEnameling and Stamping Co., Inc., 306 U.S. 292, 297-298(1939), the Court, in establishing that a request to bargainis necessary to an 8(a)(5) violation, stated:Since there must be at least two parties to a bargain andto any negotiations for a bargain, it follows that therecan be no breach of the statutory duty by the employer...without some indication given to him by them ortheir representatives of their desire or willingness tobargain. In the normal course of transactions betweenthem, willingness of the employees is evidenced by theirrequest, invitation, or expressed desire to bargain,communicated to their employer. ....[H]e may ignore or reject proposals for suchbargaining which come from third persons not purport-ing to act with authority of his employees, withoutviolation of law and without suffering the drasticterminate Keffer, Chavez, and Watts on February 25. but concealed thatfact until it responded to the unemployment claims filed by the employees.532 MARYSVILLE TRAVELODGEconsequences which violation may entail. To put theemployer in default ...the employees must at leasthave signified to respondent their desire to negotiate."Thus, where an employer becomes aware, through director indirect means, that a third person purporting to actwith the authority of the employees intends to bargain ontheir behalf, the test is met.Applying these principles to the instant case, I amsatisfied that on March I, when Webb informed Cofer thatthe Union had signed applications from four employees (amajority), and that the employees were complaining aboutthe "working conditions, the wages and the hours ... andwanted to be represented by Local 49," that Coferentertained no doubt in his mind but that the employeeshad designated the Union as their collective-bargainingrepresentative and that Webb was requesting that hebargain with the Union. Nor would the result be different ifI were to credit Cofer's version of the telephone conversa-tion with Webb. While he denied Webb stated he wantedto bargain in behalf of the employees, he testified Webbstated he "was going to see if he could get their job back ordo what he could for them" (emphasis supplied), therebyclearly expressing an intent to bargain on their behalf.Thus, we have seen that the Union represented a majorityof the employees in an appropriate collective-bargainingunit as expressed in unambiguous language, that the Unionexpressed its intent to bargain on behalf of those employ-ees, and that on March 1 the Respondent refused tobargain.21In the circumstances of this case, it would have been afutile gesture for the Union to have filed a petition for anelection since the Respondent's action in discharging thefour maids had completely undermined its majority statusand an election that would be fair to the employees wasimpossible. But for the termination of the maids, it isreasonable to assume that the Union would have filed anelection petition.The unfair labor practices, occurring as they did at thetime the Union achieved its majority status in a small unit,has obviously had a pervasive, adverse influence upon theemployee sentiments. The employees are not to beprejudiced in their majority choice of the Union as theirbargaining representative merely because the Union hasnot filed a petition. The Union, having discovered theRespondent's egregious conduct, took the only course leftavailable to it and filed an unfair labor practice charge.In my judgment, and I so find, the Respondent's unfairlabor practices are so aggravated that conventional Boardremedies could not provide an atmosphere for an electionto a degree fair enough to render that measure ofemployees' choice more reliable than their validly executeddesignations of the Union as their collective-bargainingrepresentatives; thus, the only effective remedy is abargaining order. Accordingly, I find that by its egregiousviolation of Section 8(a)(1), and by its refusal to bargainwith the Union since March I., 1976, the Respondent hasviolated Section 8(a)(5) and (1) of the Act. N.L.R.B. v.Gissel Packing Co., supra, Multi-Medical Convalescent and21 The Respondent admitted the refusal-to-bargain allegation containedin par XI of the amended complaint.Nursing Center of Towson, 225 NLRB 429 (1976); SchreiberFreight Lines, Inc., 204 NLRB 1162 (1973); AmericanEnterprises, Inc., 191 NLRB 866 (1971).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent as set forth in sectionIII, above, occurring in connection with the operations ofthe Respondent as described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead tu labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that the Respon-dent cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act. Ishall recommend that the Respondent be required to offerNorma Keffer, Sharon Watts, Nora K. Chavez, and EllenReynolds reinstatement to their former positions or, ifthose positions no longer exist, to substantially equivalentpositions without prejudice to their seniority or other rightsand privileges, dismissing, if necessary, anyone who mayhave been hired or retained to perform the work whichthey had been performing prior to the time they engaged ina protected, concerted activity on February 25, 1976.Additionally, the Respondent will be required to make saiddiscriminatees whole for any loss of earnings they mayhave suffered as a result of their unlawful discharge withthe backpay to be computed on a quarterly basis, makingdeductions for interim earnings, and with interest to bepaid at the rate of 6 percent per annum. F: W. WoolworthCompany, 90 NLRB 289 (1950); Isis Plumbing & HeatingCo., 138 NLRB 716 (1962). I1 shall further recommend thatthe Respondent recognize and bargain, upon request, withthe Union and embody any understanding reached in asigned agreement.I also recommend that the Respondent make available tothe Board, upon request, all payroll and other records tofacilitate checking the amount of earnings due.On the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. By discharging Norma Keffer, Sharon Watts, NoraK. Chavez, and Ellen Reynolds because they engaged inprotected concerted activities, the Respondent interferedwith, restrained, and coerced employees in the exercise oftheir rights guaranteed in Section 7 of the Act and has533 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.224. All employees employed by the Respondent at itsMarysville, California, facility; excluding office clericalemployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act.5. On February 25, 1976, the Union was the dulydesignated representative of a majority of the employees inthe aforesaid unit.6. By refusing to bargain with the Union on and afterMarch 1, 1976, the Respondent has violated Section 8(a)(5)and (I) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER23The Respondent, Leavitt J. Cofer. Eunice Cofer, andTravelodge International, Inc., a Partnership, d/b/aMarysville, Travelodge, Marysville, California, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing its employeesin the exercise of their rights to engage in concertedactivities guaranteed in Section 7 of the Act, by discharge,refusal to reinstate, or by any other disciplinary action.(b) Refusing to bargain with Hotel, Restaurant Employ-ees and Bartenders' Union, Local No. 49, with respect towages, hours, and terms and conditions of employment ofemployees in the following appropriate unit:All employees employed by the Respondent at itsMarysville, California, facility; excluding office clericalemployees, guards and supervisors as defined in theAct.22 1 find it unnecessary to decide whether the Respondent's conduct alsoviolated Sec. 8(aX3) of the Act, as alleged in the amended complaint.inasmuch as the remedy necessary to effectuate the policies of the Act wouldbe identical in either case. American Art Clay, Company. Inc., 142 NLRB624. fn. (1963).23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of rightsunder the Act.2. Take the following affirmative action which willeffectuate the purposes of the Act:(a) Offer to Norma Keffer, Sharon Watts, Nora K.Chavez, and Ellen Reynolds immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges previously enjoyed, and make them whole forany loss of pay suffered by reason of their discharge, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Upon request, bargain collectively with Hotel,Restaurant Employees and Bartenders' Union, Local No.49, as the exclusive bargaining representative of theemployees in the appropriate unit described above and, ifan understanding is reached, embody such understandingin a signed agreement.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due and therights of reinstatement under the terms of this Order.(d) Post at its place of business in Marysville, California,copies of the attached notice marked "Appendix."24Copies of said notice, on forms provided by the RegionalDirector for Region 20, after being duly signed by theRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that such notices arenot altered, defaced, or covered by any other material.(e) Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order. and all objections thereto shall bedeemed waived for all purposes.24 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."534